DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

Claims 10-11 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.
Also, claim 11 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals in a digital storage medium.  But, transitory signals are not non-transitory computer-readable medium” would resolve this issue.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to providing a privacy mask on an image of a video stream captured by a video camera.
With regards to claim 1, Siracusano (US 2018/0225476) discloses a method for providing privacy masks on a video stream, comprising:
in a video received from a monitoring camera (paragraph 32), selecting at least one image region in the video to which region a privacy mask should be applied (paragraph 58),
for an image frame in the video that contains the at least one image region: setting a flag for the object in the image frame (paragraph 64);
outputting a video stream of the image frame (paragraph 64).
Lorenzetti (US 2017/0094217) discloses a method comprising:
in a video received from a monitoring camera, receiving a video from the monitoring camera (paragraph [29], body worn camera 210);
compressing and record video data (paragraph 38); and
outputting frames to be displayed (paragraph 72).
Torresson (US 2020/0007883) discloses a method comprising:
compressing video data and set a flag for the image frame to indicate a non-displayed image frame (paragraph 53);
outputting a video stream for display (paragraph 53).
The prior art, either singularly or in combination, does not disclose the limitation “inserting a forward-predicted image frame referencing the non-displayed image frame, wherein coding units representing the at least one image region are processed differently from coding units representing areas outside the at least one image region, such that coding units representing the at least one image region 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
With regards to claim 9, Siracusano (US 2018/0225476) discloses an encoder system for providing privacy masks on a video stream (paragraph 58), the encoder system comprising:
receiving video from a monitoring camera (paragraph 32), an encoder configured to:
select at least one image region in the video to which region a privacy mask should be applied (paragraph 58), 
for an image frame in the video that contains the at least one image region: set a flag for the object in the image frame (paragraph 64);
outputting a video stream of the image frame (paragraph 64).
Lorenzetti (US 2017/0094217) discloses an encoder system comprising:
a docking station (paragraph 29, docking station 130) configured to receive a video from a monitoring camera (paragraph [29], body worn camera 210); and 
an encoder configured to: compress and record video data (paragraph 38); and
outputting frames to be displayed (paragraph 72).
Torresson (US 2020/0007883) discloses an encoder system comprising:
an encoder configured to: set a flag for the image frame to indicate a non-displayed image frame (paragraph 53);
outputting a video stream for display (paragraph 53).
The prior art, either singularly or in combination, does not disclose the limitation “an encoder configured to: select at least one image region in the video to which region a privacy mask should be applied, for an image frame in the video that contains the at least one image region: set a flag for the image frame to indicate a non-displayed image frame, and insert a forward-predicted image frame referencing the non-displayed image frame, wherein coding units representing the at least one image region are processed differently from coding units representing areas outside the at least one image 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/ALLEN C WONG/Primary Examiner, Art Unit 2488